DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Action is in response to communications filed 7/11/2019.
Claims 31-50 are pending.
Claims 31 and 41 are rejected.

Information Disclosure Statement
The information disclosure statements (IDSes) submitted prior to 2/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 31 and 41 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,394,474.  The following table, in which similarities between claim 31 of the instant application and claims 1 and 4 are highlighted in bold, illustrated that the invention of independent claim 31 of the instant application is not patentably distinct from the inventions of claims 1 and 4 of U.S. Patent 10,394,474:
Instant application, claim 31
U.S. Patent 10,394,474, claims 1 and 4
1.	A virtualized computing system comprising: a solid-state storage system comprising a memory controller and non-volatile memory; and a server coupled to the solid-state storage system, the server configured to communicate with a plurality of user devices to enable virtual users of the plurality of user devices to store data in the non-volatile memory and to run one or more applications with the data as input, wherein the server is further configured to: receive an indication from a first user device that a first virtual user has selected a first application to be run; and send the first application to the solid-state storage system to reconfigure the memory controller with the first application; and wherein the solid-state storage system is configured to: receive the first application from the server; reconfigure the memory controller with the first application such that the memory controller is enabled to run the first application; receive, from the server, an indication to run the first application with a first set of user-selected data stored in the non-volatile memory as input for the first application; after the memory controller is reconfigured to run the first application, run the first application with the first set of user-selected data as input to generate first resulting data; and send the first resulting data to the first user device.
1.	A solid-state storage device, comprising: non-volatile memory for data storage; and a first controller for storing data in the non-volatile memory, the first controller operably coupled to the non-volatile memory and comprising a first processor configured to: receive an indication to reconfigure the first controller with a first application, the first application for performing a first algorithm on user-selected data stored in the non-volatile memory to generate resulting data, wherein the first application is user-selected to be run; receive the first application; reconfigure the first controller with the first application such that the first controller is enabled to run the first application; receive an indication to run the first application with a first set of user-selected data stored in the non-volatile memory as input for the first algorithm; receive the first set of user-selected data from the non-volatile memory; after the first controller is reconfigured with the first application, run the first application with the first set of user-selected data as input for the first algorithm; generate first resulting data from running the first application with the first set of user-selected data as input for the first algorithm; receive an indication to reconfigure the first controller with a second application, the second application for performing a second algorithm on user-selected data stored in the non-volatile memory to generate resulting data, wherein the second application is user-selected to be run, and wherein the second application and 

wherein the first processor of the first controller is further configured to send the first resulting data to the host via the host interface.



The Examiner notes that the recitation of “[a] virtualized computing system” in the preamble to independent claim 31 does not appear to be a limiting feature of the invention of independent claim 31 (and claims ultimately depending therefrom); the Examiner has thus interpreted the recitation of “[a] virtualized computing system” in the preamble to independent claim 31 as a statement of intended use or purpose that does not carry any patentable weight.  The invention of claim 31 of the instant application is thus not patentably distinct from the inventions of claim 1 and 4 of U.S. Patent 10,394,474.
Independent claim 41 of the instant application is a method claim that corresponds to the system of claim 31 of the instant application; independent claim 41 of the instant 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/Daniel C. Chappell/Primary Examiner, Art Unit 2135